The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Claims 1-18 are pending and examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17135329, and claims 1-18 of copending Application No. 17135382.
Although the conflicting claims are not identical, they are not patentably distinct from each other in view of Ostafew et al., US 2021/0031760 (A1) because they disclose a mobility information provision system including a collector configured to collect field information or preliminary processed information using a plurality of communication apparatuses provided in respective predetermined zones or respective predetermined sections, the field information including information on movement of a plurality of mobile bodies, the preliminary processed information being obtained by processing the field information, a mapping unit configured to map positions of the plurality of mobile bodies on a basis of the field information or the preliminary processed information collected by the collector, a generator configured to generate course-related information on a basis of information on the positions of the plurality of mobile bodies mapped by the mapping unit, the course-related information comprising information on courses or movable ranges in which the plurality of mobile bodies are movable, and a controller provided for each of the plurality of mobile bodies and configured to control or determine movement of corresponding one of the plurality of mobile bodies on a basis of the course-related information generated by the generator, information obtained from the course-related information and used to determine the movement of the corresponding one of the plurality of mobile bodies, or information obtained from the course-related information and used to control the movement of the corresponding one of the plurality of mobile bodies.  The instant application does not teach the controller controls the specific area of co-pending applications.  However, Ostafew teaches a server transmits navigation data with autonomous vehicles (Ostafew:  Figs. 2-5, 21A-E and related text).  Therefore, it would have been obvious before the effective filing date of the claim invention to a person to one of ordinary skill in the art to modify the controller in instant application to include a server for navigation data transmission as taught by Ostafew to improve safety of operation of an autonomous vehicle on a roadway (Ostafew: ¶2).  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application.
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. §101 because the claimed invention is not directed to patent eligible subject matter.  
Analysis for Independent Claims 1, 17, and 18:
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) (Step 2A Prong 1), and if so, whether the claim is integrated into a practical application of the exception (Step 2A Prong 2), and if so, re-evaluate whether the inventive concept is more than what is well-understood, routine, conventional activity in the field (Step 2B).  
Claims 1, 17, and 18 are rejected under 35 U.S.C. 101 because the claim invention is directed to an abstract idea without significantly more.
101 Analysis – Step 1: statutory category
Independent claims 1, 17, and 18 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
101 Analysis – Step 2A Prong 1: Judicial Exception Recited
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes).  The abstract idea falls under “Mental Processes” Grouping.  The independent claims and the other claims recite a machine to collect field information, map positions of a plurality of mobile bodies, generate course-related information, control movement of one of the plurality of mobile bodies as recited in independent claims 1, 17, and 18.  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “by the processor”. That is, other than reciting “by the processor” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “by the controller” language, the claim encompasses a person looking at data collected and forming a simple judgement in the human mind, or by a human using a pen and paper.  The mere nominal recitation of by a controller does not take the claim limitations out of the mental process grouping.    Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes).
101 Analysis – Step 2A Prong 2: Practical Application
The claim recites additional elements of collecting field information, mapping positions of a plurality of mobile bodies, generating course-related information, and controlling a vehicle.  The collecting field information, mapping positions of a plurality of mobile bodies, generating course-related information are recited at a high level of generality (i.e. as a general means of gathering vehicle and road condition data for use in the outputting step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The controlling step is also recited at a high level of generality (i.e. as a general means of outputting result from the collecting, mapping and generating steps), and amounts to mere post solution outputting, which is a form of insignificant extra-solution activity.   These insignificant extra-solution activities merely describe how to generally “apply” the otherwise mental judgements in a generic or general purpose traffic control environment.  The controlling step is recited at a high level of generality and is merely automates the generating step.  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A—Prong 2:  Practical Application?: No)
101 Analysis – Step 2B: Inventive Concept
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the generating and controlling steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background discloses that “The vehicle travels along a route to the destination, for example. During the travel, it is desired that the vehicle use a sensor, such as a camera, provided in the own vehicle to capture images of surroundings of the vehicle, for example, and travel safely by avoiding contact with a mobile body such as another vehicle.” [0004].  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer.  The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Analysis for Dependent Claims 2-16:
Step 1: Determining if the claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, or composition of matter).
Claims 2-16 are directed to “a system’. The claim is directed to a machine, which is a statutory category. (Step 1: yes)
Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity, fundamental economic practices, and “an idea ‘of itself’”.
Claims 2-16 recite additional limitations directed to a mental process. The same analysis of Step 2A Prong One for claim 1 applies. Claims 2-16 are directed to the judicial exception of a mental process.
Step 2A Prong Two: Determining if additional limitations within the claim(s) integrate the judicial exception into a practical application.
Claims 2-16 recite additional limitations, which viewed both individually and in combination, fail to integrate the judicial exception into a practical application. Claims 2-16 are not integrated into a practical application.
Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception?
The additional elements in claims 2-16 fail to recite any additional elements, viewed both individually and as a whole, that amount to significantly more than the judicial exception. The same analysis applies in this step 2B as discussed in Step 2A Prong Two (see independent and dependent claim analysis). Claims 2-14 fail to claim anything significantly more than the judicial exception.
Conclusion:
Dependent claims 2-16 are directed to the abstract idea of a mental process.  Accordingly, claims 2-16 are not patent eligible.  Overall, claims 1-18 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter and are not patent eligible. 
Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. §112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 17 and 18 are indefinite because they are indefinite and unclear what the respective claim is claiming.  Independent claim seems to claim server and independent claim seems to claim a vehicle.  However, the body of the claims of both claims17 and 18 are directed to a mobility information providing system.  Also, “the server comprising at least the collector out of the collector, the mapping unit, and the generator” as recited in claim 17 is unclear what the limitation means.  For interpretation purpose, the server comprises a collector, a mapping unit and a generator.   “the vehicle comprising at least the controller out of the collector, the mapping unit, and the generator” as recited in claim 18 is unclear what the limitation means.  For interpretation purpose, the controller comprises a controller.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. §112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “collector”, “mapping unit”, and generator” as recited in claims 1, 17, and 18 to perform function to “collect”, “map”, and “generate”.  
 “collector”, “mapping unit”, and generator” as recited in claims 1, 17, and 18 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description disclose a server clearly links, or acts to the function.  [0070] the server CPU 14 may serve as a “collector”, a “mapping unit”, and a “generator.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, and 15-18 are rejected under AIA  35 U.S.C. §102(a)(2) as being anticipated by Ostafew et al., US 2021/0031760 (A1). 
As to claim 1, Ostafew teaches a mobility information provision system comprising:
a collector configured to collect field information or preliminary processed information using a plurality of communication apparatuses provided in respective predetermined zones or respective predetermined sections, the field information including information on movement of a plurality of mobile bodies, the preliminary processed information being obtained by processing the field information (Figs. 1 and 2 and related text);
a mapping unit configured to map positions of the mobile bodies on a basis of the field information or the preliminary processed information collected by the collector (Fig. 3 and related text);
a generator configured to generate course-related information on a basis of information on the positions of the mobile bodies mapped by the mapping unit, the course-related information comprising information on courses or movable ranges in which the mobile bodies are movable (Fig. 3 and related text); and
a controller provided for each of the mobile bodies and configured to control movement of corresponding one of the mobile bodies on a basis of the course-related information generated by the generator, information obtained from the course-related information and used to determine the movement of the corresponding one of the mobile bodies, or information obtained from the course-related information and used to control the movement of the corresponding one of the mobile bodies (Fig. 4 and related text), wherein,
in a case where the field information or the preliminary processed information collected by the collector includes emergency information transmitted from a location on a road on which the mobile bodies are movable, the mapping unit is configured to map the positions of the mobile bodies and set an intrusion-prohibitive section around the location from which the emergency information is transmitted (Fig. 5 and related text), and
in the case where the field information or the preliminary processed information collected by the collector includes the emergency information transmitted from the location on the road on which the mobile bodies are movable, the generator is configured to generate the course-related information that prevents each of the mobile bodies from entering the intrusion-prohibitive section (Fig. 5 and related text).
As to claim 2, Ostafew teaches the mobility information provision system, further comprising a plurality of terminal devices usable in the respective mobile bodies, wherein each of the communication apparatuses provided in the respective predetermined zones or the respective predetermined sections in which the mobile bodies are to move is configured to communicate with the terminal device used in a mobile body moving in the predetermined zone or the predetermined section of which the communication apparatus is in charge, out of the plurality of mobile bodies (Figs. 2 and 3 and related text).
As to claims 3 and 4, Ostafew teaches the mobility information provision system, wherein
each of the mobile bodies comprises a vehicle (Fig. 1 and related text; vehicle 100)., and
the controller is provided in the vehicle (Fig. 1 and related text; controller 114).
As to claims 15 and 16, Ostafew teaches the mobility information provision system wherein, in a case where the field information or the preliminary processed information 15 collected by the collector includes the emergency information transmitted from a mobile terminal carried by a worker working on the road, the mapping unit is configured to map the positions of the mobile bodies and set the intrusion-prohibitive section around a location of the mobile terminal from which the emergency information is transmitted (Figs. 2, 3, and 22 and related text; ¶295). 
As to claims 17 and 18, they are apparatus claims that recite substantially the same limitations as the apparatus claim 1.  As such, claims 17 and 18 are rejected by substantially the same reasons for the corresponding claim 1 above and are incorporated herein.
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the claim invention to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-14 are rejected under 35 U.S.C. §103 as being unpatentable over Ostafew et al., US 2021/0031760 (A1).  
As to claims 5 and 6, Ostafew teaches the mobility information provision system, wherein, in a case where the emergency information included in the field information or the preliminary processed information collected by the collector is transmitted from a lane adjacent to a middle of a road having a plurality of lanes directed in a same direction, the mapping unit is configured to set the intrusion-prohibitive section on the plurality of lanes directed in the same direction (Fig. 6 and related text), and
in the case where the emergency information included in the field information or the preliminary processed information collected by the collector is transmitted from the lane adjacent to the middle of the road having the plurality of lanes directed in the same direction, the generator is configured to generate the course-related information (Fig. 6 and related text to generate lane change to avoid the obstacle).
Ostafew does not explicitly teach that the the course-related information causing each of the mobile bodies to stop before the intrusion-prohibitive section.
However, Ostafew teaches a drivable area “process 800 adjusts the discrete-time speed plan to reduce the speed of the AV to a comfortable speed. For example, when the adjusted drivable area, accounting for static objects, contains a static blockage, the process 800 adjusts the discrete-time speed plan such that the AV comes to a stop a prescribed distance before the static blockage”. (Ostafew:  Fig. 8 and related text, ¶154).  Therefore, it would have been obvious before the effective filing date of the claim invention to a person to one of ordinary skill in the art to modify the drivable area of Ostafew to include stopping before the intrusion-prohibitive section as well as changing lanes to improve safety of operation of an autonomous vehicle on a roadway (Ostafew: ¶154).  
As to claims 7 and 8, Ostafew teaches the mobility information provision system, wherein, in a case where a first mobile body out of the mobile bodies is stopped before the intrusion-prohibitive section and where a second mobile body out of the mobile bodies is in a state of emergency, the generator is configured to generate the course-related information on the course or the movable range that causes the second mobile body to move from the lane adjacent to the middle of the road and stop on a shoulder of the road (Ostafew:  Figs. 6, 8 and 9 and related text). 
As to claims 9 and 10, Ostafew teaches the mobility information provision system, wherein, in a case where the field information or the preliminary processed information collected by the collector includes the emergency information transmitted from a mobile terminal carried by an occupant moving out of the second mobile body, the mapping unit is configured to set the intrusion-prohibitive section around a location of the mobile terminal from which the emergency information is transmitted in addition to the intrusion-prohibitive section set for the second mobile body, and in the case where the field information or the preliminary processed information collected by the collector includes the emergency information transmitted from the mobile terminal carried by the occupant moving out of the second mobile body, the generator is configured to generate the course-related information on the course or the movable range that causes a third mobile body that has not been stopped to stop before the intrusion-prohibitive sections, the third mobile body corresponding to one of the mobile bodies (Ostafew:  Figs. 2, 6, 8 and 9 and related text; “user interface can be available on a portable (e.g., handheld) device of the passenger; such as a mobile application that can communicate with the AV”, ¶295). 
As to claims 11 and 12, Ostafew teaches the mobility information provision system, wherein the second mobile body comprises a vehicle (Fig. 9 and related text; second vehicle, ¶164), 
the mapping unit is configured to set, in a case where the field information or the preliminary processed information collected by the collector includes information on opening of a door of the vehicle, the intrusion-prohibitive section within a range from a position at which the door of the vehicle is opened to at least one side of the road in addition to the intrusion-prohibitive section set for the second mobile body (Fig. 19 and related text), and 
the generator is configured to generate, in the case where the field information or the preliminary processed information collected by the collector includes the information on opening of the door of the vehicle, the course-related information on the course or the movable range that causes a third mobile body that has not been stopped to stop before the intrusion-prohibitive sections, the third mobile body corresponding one of the mobile bodies (Figs. 19 and 21E of related text). 
As to claims 13 and 14, Ostafew teaches the mobility information provision system, wherein, after the second mobile body moves to the shoulder of the road or after an occupant moves out of the second mobile body to the shoulder of the road, the generator is configured to generate the course-related information on the course or the movable range that causes the first mobile body to start moving again (Figs. 11, 12, and 14 and related text).

Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Examiner’s Request
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUEN WONG/           Primary Examiner, Art Unit 3667